Detailed Action
This Non-final office action is responsive to the Application 17/242,463 filed on 04/28/2021 which is a continuation of application 17/242,463 filed on 12/02/2014 which claims benefit of priority to PRO 61/910,882 filed on 12/02/2013. Claims 1-10 are pending in the case. Claims 1, 5, and 6 are the independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021, 04/15/2022 and 08/29/2022, were filed before the current Non-Final office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted on 04/28/2021 are acceptable for examination purposes.

Claim Objections
Claim 1 objected to because of the following informalities:  
Examiner has determined that the claim 10 of line 2 presenting spelling mistake as “the massing system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Referring to the analysis process provided in MPEP 2106: Independent claims 1, 5 and 6 are directed to machines (system comprising). The claims are therefore directed to one of the four statutory categories.

Independent claim 1 recite “A time management system comprising: a graphical user interface generated by an application on a mobile computing device, the graphical user interface being displayed on a touch-sensitive display of the mobile computing device and comprising a substantially circular dial, the dial having an outer region and an inner region circumscribed by the outer region, the outer region representing a time domain and displaying one or more icons thereon to represent an associated one or more events to occur at a time of the time domain, the inner region displaying information relating to at least one user selected event represented by the one or more icons in the outer region, the inner region further providing interactive controls for editing the information relating to the at least one user selected event”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (When he/she open diary for looking at calendar and open a particular event (the user input requires a user interaction with a diary to open particular event), he/she change a date or time or any information into opened event (user input to change into opened event)) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “a mobile computing device”, “display “, “a touch-sensitive display” and “input/output interface” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a mobile computing device”, “display “, “a touch-sensitive display” and “input/output interface” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, this independent claim 1 is not patent eligible.

Independent claim 5 recite “A time management system comprising: an application that generates a graphical user interface on a mobile computing device, the graphical user interface being displayed on a touch-sensitive display of the mobile computing device and comprising a substantially circular graphical dial, the dial having an outer region and an inner region circumscribed by the outer region, the outer region representing a time domain and displaying one or more icons thereon to represent an associated one or more events to occur at a time of the time domain, the inner region displaying information relating to at least one user selected event represented by the one or more icons in the outer region, the inner region further providing interactive controls for editing the information relating to the at least one user selected event”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (When he/she open diary for looking at calendar and open a particular event (the user input requires a user interaction with a diary to open particular event), he/she change a date or time or any information into opened event (user input to change into opened event)) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “a mobile computing device”, “display “, “a touch-sensitive display” and “input/output interface” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a mobile computing device”, “display “, “a touch-sensitive display” and “input/output interface” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, this independent claim 5 is not patent eligible.

Independent claim 6 recite “A time management system comprising: a graphical user interface generated by an application on a mobile computing device, the graphical user interface being displayed on a touch-sensitive display of the mobile computing device and comprising a substantially circular graphical dial, the dial having an outer region and an inner region circumscribed by the outer region, the outer region representing a twelve-hour clock face and displaying one or more icons thereon to represent an associated one or more events to occur at a time and duration of the time domain, each event being designated by a start icon and an end icon, the start icon originating in the graphical user interface at the twelve o'clock position by the application and being movable clockwise or counter-clockwise on the graphical dial to designate a PM or an AM start time of the event, respectively”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (When he/she open diary for looking at calendar and open a particular event (the user input requires a user interaction with a diary to open particular event), he/she change a date or time or any information into opened event (user input to change into opened event)) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “a mobile computing device”, “display “, “a touch-sensitive display” and “input/output interface” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a mobile computing device”, “display “, “a touch-sensitive display” and “input/output interface” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, this independent claim 6 is not patent eligible.

Dependent claims 2-4 and 7-10 are depend from independent claims 1, 5 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Therefore, claims 2-4 and 7-10 recite an abstract idea and not patent eligible.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 5 and 6 are directed to a program (software perse) which is not one of the four categories. See MPEP 2106.03 (Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanchar; Jake et al. (US Publication 20110004835 A1, Yanchar;) in further view of May; Darrellet al. (US Publication 20070229517 A1, hereinafter May).

Regarding Claim 1 is an independent claim; Yanchar; teaches a time management system comprising:
a graphical user interface generated by an application on a mobile computing device (Yanchar: Fig:1 and [0041]; an apparatus including logic and/or software in a mobile computing device), the graphical user interface being displayed on a touch-sensitive display of the mobile computing device (Yanchar: Fig:1 and [0042]; the user interface is a touch screen) and comprising a substantially circular dial (Yanchar: Fig:1 and [0044]; FIG. 1, the a.m. main screen 100 of the graphical planner is shown), 
the dial having an outer region and an inner region circumscribed by the outer region (Yanchar: Fig:1; “See into Fig:1 analog clock displayed as in dial shape including outer region where graphic icons 202 are displayed and inner region where a.m. written”), 
the outer region representing a time domain (Yanchar: Fig:1 and [0046]; tick marks 101 define spaces 112 around a periphery of the main analog clock 113) and displaying one or more icons thereon to represent an associated one or more events to occur at a time of the time domain (Yanchar: Fig:1 and [0046]; the graphic icons 202 are displayed so as to be associated with the time of day on which the event or task is to occur, further see into [0046]; a connecting line 111 is used to connect each graphic icon 202 to a relevant duration bar 110 and/or one or more relevant spaces 112 of the main analog clock 113, (see into Fig:1 precisely displayed duration mark consider as a clock domain and event icons into outer region of analog clock 113”)), 
the inner region displaying information relating to at least one user selected event represented by the one or more icons in the outer region (Yanchar: Fig:6 and [0082]; quick view window 600 may be displayed, for example, in response to the user selecting, hovering over, or otherwise interfacing with a graphic icon or the generic bubble icon corresponding to the particular event or task and displayed on the a.m. main screen 100), 
Yanchar does not appear to expressly disclose
the inner region further providing interactive controls for editing the information relating to the at least one user selected event.
However, May teaches:
the inner region further providing interactive controls for editing the information relating to the at least one user selected event (May: Fig:9 and [0048]; FIG. 9, calendar event reminder window 904 is similar to the event reminder window shown in FIG. 4; however in addition to the device user being able to choose selectable snooze option 920 to snooze the calendar event reminder for a default amount of 10 minutes).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar with further a method for event reminders produced on a hand-held mobile device as taught by May. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide method for planning and scheduling events and tasks that allow a user to indicate an event or task in a freestyle, non-linear, and/or ad hoc manner.

Regarding Claim 2, is a dependent on claim 1; Yanchar and May teaches a time management system comprising:
wherein the time domain is twelve hours, and wherein a circumference of the outer region defines the twelve hours (Yanchar: Fig:1 and Fig:2 and [0041]; the graphical planner includes two main screens, an a.m. main screen 100, as shown in FIG. 1, and a p.m. main screen 200, as shown in FIGS. 2A and 2B. Each of the main screens displays a twelve-hour period).

Regarding Claim 4, is a dependent on claim 1; Yanchar and May teaches a time management system comprising:
Yanchar does not appear to expressly disclose
wherein the information displayed in the inner region of the dial includes a time until a next event.
However, May teaches:
wherein the information displayed in the inner region of the dial includes a time until a next event  (May: Fig:3 and [0033]; a calendar event reminder may include, for example, a short meeting/appointment subject description, meeting/appointment location, event start time, event end time, number of minutes prior to the start time that the reminder is to be generated, meeting/appointment description, etc.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar with further a method for event reminders produced on a hand-held mobile device as taught by May. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide method for planning and scheduling events and tasks that allow a user to indicate an event or task in a freestyle, non-linear, and/or ad hoc manner.

Claim 5 is similar in scope to claim 1 and is rejected similarly.


Claim 3 is rejected under 35 U.S.C. 103 as being Yanchar, in a view of May, as applied above to claim 1, and in a further view of GUNARATNAM; Vasanthan et al. (US Publication 20150040069 A1; hereinafter GUNARATNAM).
Regarding Claim 3, is a dependent on claim 1; Yanchar and May teaches a time management system comprising:
a time indicator that indicates a present time of day (Yanchar: Fig:1 and [0044]; displaying the current time are clock hands 109), 
Yanchar and May does not appear to expressly disclose
the time indicator being associated with the outer region of the dial.
However, GUNARATNAM teaches:
the time indicator being associated with the outer region of the dial (GUNARATNAM: Fig:2 and [0028]; a current time indicator 245, (“displayed current time indication is in outer region”)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar and May with further a method includes generating, on a display of a computing device, a graphical user interface as taught by GUNARATNAM. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide for flexibility to easily change the events in the schedule, a format of the schedule or to easily report logged activity.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanchar; Jake et al. (US Publication 20110004835 A1, Yanchar;) in further view of Jong Hee Lee (US Publication 20080186808 A1, hereinafter Lee).
Regarding Claim 6 is an independent claim; Yanchar; teaches a time management system comprising:
a graphical user interface generated by an application on a mobile computing device (Yanchar: Fig:1 and [0041]; an apparatus including logic and/or software in a mobile computing device), the graphical user interface being displayed on a touch-sensitive display of the mobile computing device (Yanchar: Fig:1 and [0042]; the user interface is a touch screen) and comprising a substantially circular graphical dial (Yanchar: Fig:1 and [0044]; FIG. 1, the a.m. main screen 100 of the graphical planner is shown), 
the dial having an outer region and an inner region circumscribed by the outer region (Yanchar: Fig:1; “See into Fig:1 analog clock displayed as in dial shape including outer region where graphic icons 202 are displayed and inner region where a.m. written”), the outer region representing a twelve-hour clock face (Yanchar: Fig:1 and [0046]; tick marks 101 define spaces 112 around a periphery of the main analog clock 113) and displaying one or more icons thereon to represent an associated one or more events to occur at a time and duration of the time domain (Yanchar: Fig:1 and [0046]; the graphic icons 202 are displayed so as to be associated with the time of day on which the event or task is to occur, further see into [0046]; a connecting line 111 is used to connect each graphic icon 202 to a relevant duration bar 110 and/or one or more relevant spaces 112 of the main analog clock 113, (see into Fig:1 precisely displayed duration mark consider as a clock domain and event icons into outer region of analog clock 113”)), each event being designated by a start icon and an end icon (Yanchar: Fig:1 and [0046]; a duration bar 110 is displayed to show the time and duration of a scheduled event or task, (“examiner considered an indication mark 110 at start and end of event as an icon”), 
Yanchar does not appear to expressly disclose
the start icon originating in the graphical user interface at the 22Attorney Ref. No. 10330-1-CON twelve o'clock position by the application and being movable clockwise or counter-clockwise on the graphical dial to designate a PM or an AM start time of the event, respectively.
However, Lee teaches:
the start icon originating in the graphical user interface at the 22Attorney Ref. No. 10330-1-CON twelve o'clock position by the application and being movable clockwise or counter-clockwise on the graphical dial to designate a PM or an AM start time of the event, respectively (Lee: [0039]; block 320 provides for adjusting the displayed position of a selected clock hand responsive to relative locations on the display that the user contact occurs, Further see into [0041];  block 340, digital time which corresponds the time represented by the analog clock may be displayed on the touchscreen display. Alternatively, or additionally, time-related information (e.g., A.M., P.M.), which is associated with the time represented by the analog clock, may also be displayed).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar with further a method for adjusting an analog clock displayed on a touchscreen display of an electronic device includes displaying the analog clock on the display as taught by Lee. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide for flexibility to easily change the events in the schedule, a format of the schedule or to easily report logged activity.

Regarding Claim 7, is a dependent on claim 6; Yanchar and Lee teaches a time management system comprising:
Yanchar does not appear to expressly disclose
wherein the end icon associated with the event is initially spaced apart from the start icon, and moves with the start icon on the graphical dial, until accessed individually by a user to adjust a representation of a duration of the event represented on the graphical dial.
However, Lee teaches:
wherein the end icon associated with the event is initially spaced apart from the start icon, and moves with the start icon on the graphical dial, until accessed individually by a user to adjust a representation of a duration of the event represented on the graphical dial (Lee: [0040]; the analog clock includes an hour hand and a minute hand, such that the selected clock hand is the minute hand. In this embodiment, the method may further include adjusting displayed position of the hour hand responsive to the adjusted displayed position of the minute hand (block 330)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar with further a method for adjusting an analog clock displayed on a touchscreen display of an electronic device includes displaying the analog clock on the display as taught by Lee. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide for flexibility to easily change the events in the schedule, a format of the schedule or to easily report logged activity.

Regarding Claim 8, is a dependent on claim 6; Yanchar and Lee teaches a time management system comprising:

wherein the inner region displays information relating to at least one user selected event represented by the one or more icons in the outer region (Yanchar: Fig:6 and [0082]; quick view window 600 may be displayed, for example, in response to the user selecting, hovering over, or otherwise interfacing with a graphic icon or the generic bubble icon corresponding to the particular event or task and displayed on the a.m. main screen 100).


Claim 9 is rejected under 35 U.S.C. 103 as being Yanchar, in a view of Lee, as applied above to claim 8, and in a further view of May.
Regarding Claim 9, is a dependent on claim 8; Yanchar and Lee teaches a time management system comprising:
Yanchar and Lee does not appear to expressly disclose
wherein the inner region further provides interactive controls for editing the information relating to the at least one user selected event.
However, May teaches:
wherein the inner region further provides interactive controls for editing the information relating to the at least one user selected event (May: Fig:9 and [0048]; FIG. 9, calendar event reminder window 904 is similar to the event reminder window shown in FIG. 4; however in addition to the device user being able to choose selectable snooze option 920 to snooze the calendar event reminder for a default amount of 10 minutes).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar and Lee with further a method for event reminders produced on a hand-held mobile device as taught by May. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide method for planning and scheduling events and tasks that allow a user to indicate an event or task in a freestyle, non-linear, and/or ad hoc manner.


Claim 10 is rejected under 35 U.S.C. 103 as being Yanchar, in a view of Lee, as applied above to claim 8, and in a further view of Donald H. Relyea et al. (US Publication 20100157742 A1, hereinafter Relyea).
Regarding Claim 10, is a dependent on claim 6; Yanchar and Lee teaches a time management system comprising:
a messaging system selectable by a messaging button displayed in the graphical user interface, the massing system generating a message for each of one or more invitees to the user selected event.
Yanchar and Lee does not appear to expressly disclose
a messaging system selectable by a messaging button displayed in the graphical user interface, the massing system generating a message for each of one or more invitees to the user selected event.
However, Relyea teaches:
a messaging system selectable by a messaging button displayed in the graphical user interface, the massing system generating a message for each of one or more invitees to the user selected event (Relyea: Fig:9C and [0096]; FIG. 9C illustrates pop-up window 960-1 expanded to reveal a set of contextual menu options 970. In the illustrated examples, the menu options 970 include a “snooze” option for postponing an appointment in calendar facility 160, a “reschedule” option for rescheduling an appointment, a “call” option for initiating a voice call to a contact (e.g., the Stevens) associated with an appointment, and a “send text message” option for initiating a text message address to a contact associated with an appointment. A user may select one of the menu options 170 to initiate one or more associated actions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for creating and displaying images that represent events and tasks to be completed by a user on mobile device as taught in Yanchar and Lee with further a method for a radial configuration of time based information and a graphical object representative of an event are displayed together in a graphical user interface as taught by Relyea. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an intuitive and appropriate balance of information and functionality for planning and scheduling events and tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). US 20030007420 A1: Dial Face Of Watch Graphically Represents Calendar.
B). US 20080081594 A1: Displays the collected event information as indicators on a timeline, thereby enabling easy checking and management of various types of events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145